Citation Nr: 1114161	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  06-38 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear disability.

2.  Entitlement to service connection for residuals of jaw infection.

3.  Entitlement to service connection for cervical spine disability. 

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for right hip disability. 

6.  Entitlement to service connection for left elbow disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1974.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded these issues for further development in June 2009.  There has been substantial compliance with the remand directives.

A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for residuals of jaw infection.  Therefore, the claim for service connection for residuals of jaw infection for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R.  § 17.161


FINDINGS OF FACT

1.  Left ear disability was not manifested during the Veteran's active duty service nor is it otherwise related to such service or to any injury during service. 

2.  The Veteran's residuals of jaw infection are not a result of trauma in service, nor was he a prisoner of war.

3.  Cervical spine disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 

4.  Degenerative disc disease of the lumbar spine was manifested during active duty service. 

5.  Right hip disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service, nor is proximately due to or aggravated by the Veteran's low back disability. 

6.  Left elbow disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 


CONCLUSIONS OF LAW

1.  Left ear disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Residuals of jaw infection was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2010).

3.  Cervical spine disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Degenerative disc disease of the lumbar spine was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Right hip disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service; nor is it secondary to the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310  (2010).

6.  Left elbow disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the Veteran's claim for a low back disability, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  By letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

With respect to the remaining issues on appeal, the record shows that in February 2006 and March 2006 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February and March 2006, which was prior to the May 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records, Social Security Administration (SSA) records and VA examination reports.  The Veteran indicated that he received treatment at All Family Chiropractic and the RO requested his treatment records from this provider.  However, in August 2006, the provider indicated that since the Veteran last received treatment 12 years ago, it no longer had his records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Left Ear Disability

The Veteran is seeking entitlement to service connection for left ear disability.  March and May 1970 service treatment records showed complaints of bleeding in the left ear.  A July 1971 record showed a diagnosis of otitis media of the left ear.  A follow up record showed that the Veteran complained of severe pain of the left ear.  However, importantly, February 1973 and June 1973 service examinations showed that the Veteran's ears were clinically evaluated as normal.  In his June 1973 contemporaneous medical history, the Veteran expressly denied ear trouble.  Importantly, a January 1974 service examination prior to discharge again showed that his ears were clinically evaluated as normal.  
  
After service, a November 1980 treatment record showed that the Veteran presented  complaining of left ear pain.  The Veteran next reported left ear pain in June 1986 for three days.  The assessment was otitis externa.  Again, in August 1991, the Veteran was treated for left external otitis.  In April 2006, the Veteran again reported ear pain.  

The Veteran was afforded a VA examination in October 2009.  The claims file was reviewed.  The impression was eustachian tube malfunction on the left.  The examiner opined that this was less likely than not related to the episodes that occurred in service because the episodes had only arisen in the last few years and not in the 1970s when the Veteran was in service.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.

After reviewing the totality of the evidence of record, the Board finds that service connection for left ear disability is not warranted.  While service treatment records documented complaint of left ear pain, follow up service examinations in February 1973, June 1973 and January 1974 all found that the ears were clinically evaluated as normal.  Further, after reviewing the claims file and examining the Veteran, the highly probative October 2009 VA examination report stated that the Veteran's current left ear disability, described as eustachian tube malfunction, was not related to the incidents described in service and provided a detailed rational for such opinion.  There is no medical evidence of record to refute this opinion.  Further, the Board further finds it significant that the first post service evidence of left ear pain was in 1980, approximately six years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating that his current left ear disability was due to the incidents documented in service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the instant case, the Veteran's current disability has been described as left eustachian tube malfunction, which was not diagnosed in service.  Importantly, the Veteran has not demonstrated that he has any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  While a layperson is not categorically unable to render a competent diagnosis, all conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  Here, given that a physical examination of the inner ear is required, the question of whether the Veteran's current eustachian tube malfunction is related to the incidents in service is a question too complex to be addressed by other than expert evidence.  Hence, any assertions made by the Veteran in this regard is not competent evidence.  In sum, while the Veteran's contentions have been carefully considered, these contentions are outweighed by the remaining evidence of record, including the highly probative October 2009 VA examination.  

Nevertheless, when applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service and his assertions concerning left ear pain in service are supported by the service treatment records.  Further, he is also competent to report a continuity of symptoms since service.  However, any current assertions in this regard by the Veteran are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  For instance, the Veteran expressly denied any ear problems on his June 1973 report of medical history.  Moreover, when seeking medical treatment in the 1980s for left otitis externa, he made no mention of having continuous ear pain since service.  It would seem reasonable that the Veteran would have reported ongoing ear pain since service if he was in fact experiencing it.  Moreover, it is significant that the first indication by the Veteran relating any current ear problem to service was when he filed his current claim for service connection in November 2005, which was many years after service.  Again, if the Veteran had an ear disability related to service, it would seem reasonable that he would have reported it sooner.  In sum, these inconsistencies diminish the Veteran's credibility and clearly show that the Veteran is not a reliable historian with respect to describing pertinent symptomatology over the years and, in turn, cannot be considered credible.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  

In conclusion, a preponderance of the evidence is against the Veteran's claim for left ear disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
  
Residuals of Jaw Infection

The Veteran has also claimed residuals of a jaw infection due to extraction of his wisdom tooth in service.  He claims that he developed an infection and still has jaw pain today from this incident.  Service treatment records showed that in April 1973, tooth no. 17 was extracted.  Subsequently the Veteran suffered from severe swelling.  In October 1973, the Veteran returned to oral surgery for evaluation of an abscess.

There are no post service dental treatment records.  However, the Veteran was afforded a VA examination in October 2009.  The claims file was reviewed and the examiner noted the pertinent dental treatment.  On examination, the overall poor dental health was noted and moderate generalized bone loss due to poor oral hygiene.  It was also observed that tooth no. 18 was in need of extraction.  The examiner observed that the Veteran's bone loss and recurrent caries were not  service-connected conditions.  He opined that he believed that most of the Veteran's TMJ pain was a direct result of the posterior interference with tooth no. 18 that needed to be extracted due to nonrestorability.  There was no indication that the Veteran ever complained of joint pain while in service.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

The Board acknowledges that service treatment records reflect that the Veteran underwent dental treatment to specifically include extraction of tooth no. 17 while in service.  However, the January 1974 service examination prior to discharge was silent with respect to any dental defects or diseases.  Further, there is no evidence of dental trauma or POW service.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

Veterans having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function (Class I).  Veterans having a service-connected non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected non-compensable condition or disability (Class II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the purposes of determining whether a veteran has Class II (a) eligibility for dental care under 38 C.F.R. § 17.161, the term "service trauma" does not include the intended effects of treatment provided during service.  See VAOPGCPREC 5-97.

The evidence as outlined above clearly shows that the Veteran did not experience dental trauma during service.  As pointed out above, the need for subsequent extractions can never be deemed dental trauma.  Moreover, the VA examination clearly found that the Veteran's current pain was due to tooth no. 18, which was not extracted in service.  No separate joint disability has been identified.  Moreover, again, the Veteran is a "layperson," not a medical expert.  Hence, given that a dental examination is required to assess the actual source of the jaw pain, the question of whether the Veteran's current pain is related to the tooth extraction and subsequent infection in service is a question too complex to be addressed by other than expert evidence.  Hence, any assertions made by the Veteran is not competent evidence.  In sum, while the Veteran's contentions have been carefully considered, these contentions are outweighed by the remaining evidence of record, including the highly probative October 2009 VA examination.  Accordingly, service connection for compensation purposes must be denied.  In conclusion, a preponderance of the evidence is against the Veteran's claim for residuals of jaw infection.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Cervical Spine Disability

The Veteran is also seeking entitlement to service connection for cervical spine disability.  Service treatment records are silent with respect to any complaints of neck pain or findings of cervical spine disability.  Importantly, February 1973 and June 1973 service examinations showed that the Veteran's spine was clinically evaluated as normal.  In his June 1973 contemporaneous medical history, the Veteran was silent with respect to any neck pain.  Importantly, a January 1974 service examination prior to discharge showed that his spine was again clinically evaluated as normal.  

The first post service medical evidence of a cervical spine disability is a March 1998 private record which showed that the Veteran reported a neck problem for one week, but denied any injury to the neck.  A July 1998 MRI showed small to moderate bulge without focality at C6-7 and small spondylotic bulge at C5-6.  Importantly, a September 1998 private treatment record showed that the Veteran reported chronic joint pain that started 20 years ago when he was in the military.  Another October 1998 private treatment record showed that the Veteran reported that he was in good health until he started to develop significant cervical spine pain associated with stiffness when he was about 30.  However, another October 1998 private treatment record showed that the Veteran reported left sided neck pain that radiated into the left upper extremity for a period of six months.  Follow up treatment records continued to show treatment for neck pain.  A January 2004 EMG/Nerve Conduction Study showed subtle C6-7 radiculopathy, suggestive of mild C6 radiculopathy.  A July 2006 record showed that the Veteran reported carrying a heavy box and tripping into a hole about 30 years ago and experiencing neck pain ever since.  SSA records showed that the Veteran began receiving disability in October 2005 for degenerative disc disease.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he began having cervical spine pain in 1967, but did not remember any injury.  He also never sought treatment while in service.  Over the years, the pain got progressively worse.  After reviewing the claims file and examining the Veteran, the examiner diagnosed degenerative joint disease of the cervical spine.  The examiner opined that the Veteran's cervical spine disability was not secondary to any events that occurred during service because there was no evidence in the service medical records.  Further, there were no symptoms or objective findings pertaining to the cervical spine until July 1998.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

After reviewing the totality of the evidence of record, the Board finds that service connection for cervical spine disability is not warranted.  Service treatment records are silent with respect to any complaints of neck pain or findings of a cervical spine disability.  Further, after reviewing the claims file and examining the Veteran, the highly probative October 2009 VA examination report stated that the Veteran's cervical spine disability was not related to service and provided a detailed rational for such opinion.  There is no medical evidence of record to refute this opinion.  Moreover, there is no evidence of arthritis within one year of service so the service incurrence of arthritis of the cervical spine may not be presumed.  Further, the Board further finds it significant that the first post service evidence of a cervical spine disability was in 1998, approximately 24 years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating that his current cervical spine disability was related to service.  When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service.  Further, he is also competent to report a continuity of symptoms since service.  However, any current assertions in this regard by the Veteran are inconsistent with the other evidence of record which showed no pertinent complaints in service or over many years.  For instance, the Veteran sought treatment in service for numerous unrelated disorders, including his low back.  It would be reasonable to assume that if he was in fact experiencing neck pain at that time, then he would have reported it as he did the other problems.   Moreover, in the June 1973 medical history, the Veteran was silent with respect to any cervical problems.  Again, it would be reasonable to assume that if he was in fact experiencing such pain, he would have reported it at that time.  Further, during the course of seeking treatment in 1998, the Veteran reported that his neck pain began when he was approximately 30 years old or 20 years prior, which would have been in 1978, four years after the Veteran's discharge from service.  Again, at another point, he reported that his neck pain had been ongoing for approximately six months and another record indicated neck pain for approximately one week.  In sum, these inconsistencies diminish the Veteran's credibility and clearly show that the Veteran is not a reliable historian and, in turn, cannot be considered credible.  

Further, it is reasonable to expect that the Veteran would have reported ongoing neck problems since service if he was in fact experiencing them.  Again, the first post service medical evidence of any neck problems in his 1998.  Moreover, the first time that the Veteran asserted he had a neck problem related to service was in November 2005 when he filed his current claim, many years after service.  If he had been experiencing neck problems since service, it would be reasonable to assume that he would have reported it sooner.  His failure in this regard further diminishes his credibility regarding a continuity of symptoms since service.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  In sum, while the Veteran's contentions have been carefully considered, these contentions are outweighed by the remaining evidence of record, including the highly probative October 2009 VA examination.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for cervical spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Low Back Disability

The present appeal also includes the issue of entitlement to service connection for lumbar spine disability.  Service treatment records showed that in September 1967, the Veteran complained of low back pain.  Further, in July 1968, the Veteran reported pain in the sciatic area.  Pain was mostly in the low back with radiation down the right posterior thigh.  However, an examination of the lumbosacral spin was unremarkable.  A follow up December 1968 showed that the Veteran complained of back pain.  Further, a February 1970 record indicated that the Veteran injured his back while bowling.  A follow up record showed pain in the left para vertebral muscle group at T12.  The Diagnosis was muscle strain.  An April 1972 treatment record also showed a complaint of back pain.  However, the February and June 1973 service examinations showed that the spine was clinically evaluated as normal.  Nevertheless, in the June 1973 report of medical history, the Veteran complained of recurrent back pain.  Importantly, a January 1974 service examination prior to discharge showed that his spine was again clinically evaluated as normal.  

The first post service medical evidence of a low back disability is April 1977 private treatment records, which showed the Veteran presented with low back pain.  After service, an August 1988 record showed complaints of sharp pains in the left hip for about one week.  The assessment was left sciatic notch tenderness.  The Board also observes that a December 1988 record showed lower or middle back pain after the Veteran slipped or something.  The assessment was thoracic back muscle spasm, but there was no mention of the lumbar spine.  There is no further mention of low back pain until November 1993 when the Veteran reported pain for about one month.  A December 1993 x-ray showed slight scoliosis and degenerative disk disease, L5-S1.  An April 1997 record showed that the Veteran reported injuring his back Saturday evening when picking up phone.  Importantly, a September 1998 private treatment record showed that the Veteran reported chronic joint pains that started 20 years ago when he was in the military.  Follow up treatment records continue to show treatment for the Veteran's low back pain.  

The Veteran also reported treatment at All Family Chiropractic for his low back disability.  However, in August 2006, the practice reported that since it had been more than 12 years since the Veteran had received treatment at the clinic, it no longer had any records.  

The October 2009 VA examination report observed that the Veteran was seen for low back pain in September 1967, twice in July 1968, December 1968 and April 1972.  The examiner also observed that x-rays were ordered in July 1968, but no x-rays were available in the service treatment records.  She also noted that the Veteran complained of recurrent back pain at his 1973 examination.  She continued that he was seen post discharge in 1977, but then the medical record was silent until 1993 when an x-ray was completed and showed degenerative disc disease of the lumbar spine.  Following 1993, the Veteran continued to have complaints of low back pain.  In a September 2010 addendum, the examiner opined that the Veteran's current lumbar spine degenerative disc disease was less likely than not related to service because there was no evidence that the Veteran's back condition developed into a chronic problems post discharge.  The Veteran was seen one time in 1977 and then a sixteen-year period of silent record follows.  The examiner did indicate that if more information became available between 1977 and 1993 regarding medical documentation of complaints or treatment, the opinion may change.  

After weighing the evidence of record, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  The Board acknowledges that the VA examiner found that the Veteran's low back disability  was less likely than not that it was related to service.  However, the examiner primarily based this opinion on the lack of treatment from 1977 to 1993.  However, there was evidence of treatment in the 1980s.  Moreover, it does not appear that the examiner considered the Veteran's lay statements of pertinent symptomatology since the incidents in service.  Again, the Veteran is competent report experiencing back pain since service, and with respect to this issue, the Board has no reason to doubt his credibility.  

Accordingly, given that the Veteran has credibly continually complained of back pain symptoms since the incidents documented in service, and in light of the present medical evidence of a lumbar disability, the Board finds that the record persuasively shows a continuity of pertinent symptomatology to link the Veteran's current low back disability to active service.  In sum, there is a current diagnosis of degenerative disc disease of the lumbar spine; and based on continuing symptomatology, a link between the Veteran's current disability and service.  Thus, service connection for degenerative disc disease of the lumbar spine is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip Disability

The Veteran is also seeking entitlement to service connection for right hip disability.  He has primarily asserted that his right hip pain is associated with his low back disability.  Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Again, July 1968 service treatment records showed pain in the right sciatic area.  However, the records are silent with respect to any separate right hip pain or findings of a chronic right hip disability.  Importantly, February 1973 and June 1973 service examinations showed that the Veteran's lower extremities were clinically evaluated as normal.  In his June 1973 contemporaneous medical history, the Veteran was silent with respect to any right hip problems.  Importantly, the January 1974 service examination prior to discharge showed that his lower extremities were again clinically evaluated as normal.  

After service, an August 1988 record showed complaints of sharp pains in the left hip for about one week.  The assessment was left sciatic notch tenderness.  However, there was no mention of an right hip pain.  Importantly, again, a September 1998 private treatment record showed that the Veteran reported chronic joint pains that started 20 years ago when he was in the military.  However, there is no specific mention of the right hip.  In fact, on examination range of motion of the hips was very good.  However, an October 2005 treatment record showed that the Veteran reported with right hip pain for about two to three weeks.  An October 2005 x-ray of the right hip showed mild degenerative changes.  

At the October 2009 VA examination, the Veteran reported that his right hip pain  began about 10 years ago.  He indicated that he only experienced pain when he wore something with a tight band.  After examining the Veteran, diagnoses of degenerative joint disease of the right hip per review of the claims file and degenerative joint disease of the sacroiliac joint per current x-rays were given.  The examiner found that the neither the Veteran's symptoms nor the objective findings were consistent with radiculopathy or any other condition that would be associated with a lumbar spine disability.  Therefore the hip disability was more likely than not a separate disorder and based on the evidence, at least as likely as not related to the known diagnosis of right hip osteoarthritis.  There was no medical evidence to suggest that the Veteran's right hip osteoarthritis was proximately due to, caused by or aggravated by the Veteran's low back disability.  The rationale was that pain was only present when a tight band was worn around the waist, was not aggravated by any other physical activities, and was not consistent with radiculopathy.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

After reviewing the totality of the evidence of record, the Board finds that service connection for right hip disability is not warranted.  The service treatment records are silent with respect to any separate disorder of the right hip.  Importantly, the February 1973, June 1973 and January 1974 service examinations all evaluated the lower extremities as normal.  There is also no medical evidence linking the Veteran's right hip osteoarthritis to the Veteran's service.  Moreover, there is no evidence of arthritis within one year of service so the service incurrence of arthritis of the right hip may not be presumed.  Further, after reviewing the claims file and examining the Veteran, the highly probative October 2009 VA examination report stated that the Veteran's right hip disability was not consistent with radiculopathy or proximately due to or aggravated by the Veteran's now service-connected low back disability and provided a detailed rational for such opinion.  There is no medical evidence of record to refute this opinion.  The Board further finds it significant that the first post service evidence of a separate right hip disability was in 2005, approximately 31 years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  Again, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Again, when applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms.  Further, he is also competent to report a continuity of symptoms since service.  However, with respect to this issue, the Veteran has always asserted that his right hip symptoms were associated with his low back disability.  However, while the Veteran can report certain symptoms pertaining to the right hip, given that the Veteran does not have any special medical expertise, the Board must find that the Veteran is not competent to give a medical opinion as to whether his right hip disability is an associated neurological abnormality or secondary to his now service-connected low back disability.  Only a medical professional could render such an opinion.  Again, the VA examiner determined that the Veteran's right hip disability was not consistent with radiculopathy or caused by or aggravated by his service-connected now service-connected low back disability.  Accordingly, the Veteran's assertions are outweighed by the highly probative VA examination.  

Importantly, the Veteran has not provided any lay assertion of experiencing a separate hip disorder in service or of pertinent symptomatology since service.  The first indication of his complaints of separate right hip pain was when he sought treatment in 2005 and indicated that pain had been ongoing for two to three weeks.  Moreover, at the VA examination, the Veteran only reported hip pain for about ten years.  In sum, there is no lay evidence of pertinent symptomatology of right hip pain since service.    

In conclusion, a preponderance of the evidence is against the Veteran's claim for right hip disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Left Elbow Disability

Lastly, the Veteran is seeking service connection for a left elbow disability.  A February 1969 service treatment record showed that the Veteran hurt his left elbow coming down a ladder.  However, the examiner observed that it just appeared to be bruised.  Importantly, February 1973 and June 1973 service examinations showed that the Veteran's upper extremities were clinically evaluated as normal.  In his June 1973 contemporaneous medical history, the Veteran was silent with respect to any left elbow disability.  Importantly, the January 1974 service examination prior to discharge showed that his upper extremities were clinically evaluated as normal.  

The first post service medical evidence pertaining to the left elbow was a June 1998 EMG/Nerve Conduction study, which was done because the Veteran reported radiating pain down his left arm from his cervical spine.  The study showed findings consistent with mild slowing of the ulnar nerve conduction velocity across the elbow consistent with subtle irritation of the ulnar nerve.  Importantly, a September 1998 private treatment record showed that the Veteran reported chronic joint pain that started 20 years ago when he was in the military.  However, there was no specific mention of the left elbow.  Subsequently, a July 2004 record noted that the left elbow had swelled in January 2004.  The assessment was bursitis, left elbow.  The January 2004 EMG/Nerve Conduction Study suggested some degree of irritation/entrapment of ulnar nerve at the elbow.  An August 2004 record showed that the left elbow was drained.  

After examining the Veteran and reviewing the claims file, the October 2009 VA examiner diagnosed degenerative joint disease of the left elbow status post injury and surgery to the left elbow.  There was no symptomatology consistent with ulnar neuropathy.  The examiner opined that the Veteran's left elbow disability was less likely than not related to the injury in service because there was no indication that a chronic condition developed during service and the medical records are silent with respect to complains of left elbow pain for a twenty-four year time span. 

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

After reviewing the totality of the evidence of record, the Board finds that service connection for left elbow disability is not warranted.  Although there was one incident of a contusion of the left elbow documented in service, remaining service treatment records are silent with respect to any complaints pertaining to the left elbow.  Importantly, the February 1973, June 1973 and January 1974 service examinations all evaluated the upper extremities as normal.  Further, after reviewing the claims file and examining the Veteran, the highly probative October 2009 VA examination report stated that the Veteran's left elbow disability was not related to service and provided a detailed rational for such opinion.  There is no medical evidence of record to refute this opinion.  Moreover, there is no evidence of arthritis within one year of service so the service incurrence of arthritis of the left elbow may not be presumed.  Further, the Board further finds it significant that the first post service evidence of a left elbow disability was in 1998, approximately 24 years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  Moreover, the ulnar nerve problem found on EMG studies appears to have resolved and the first medical evidence of the Veteran's current left elbow disability was actually in 2004, approximately 30 years after his discharge.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges the Veteran's statements indicating that his current left elbow disability was related to an injury in service.  Again, when applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service and his assertions are supported by the service treatment records.   Further, he is also competent to report a continuity of symptoms since service.  However, any current assertions in this regard by the Veteran are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  In 1998, the Veteran sought treatment for cervical pain radiating into his left arm.  At that time the Veteran was diagnosed with cervical radiculopathy as well as irritation of the ulnar nerve.  However, there was no mention by the Veteran of any problems specifically pertaining to the left elbow.  The first instance that the Veteran reported separate left elbow pain was in 2004 when he reported that it had swelled in January of that year.  At no point during the course of treatment in 2004 did the Veteran indicate that his left elbow pain had begun many years before in service.  It would seem reasonable that if the Veteran had been experiencing ongoing problems for over 30 years, he would have reported when seeking treatment.  

Again, the first post evidence of a separate left elbow disability was in 2004, many years after service.  Moreover, the first time the Veteran asserted that he has a left elbow disability related to the incident in service was when he filed his current claim in November 2005.  If he had been experiencing left elbow problems since service, it would be reasonable to assume that he would have reported it sooner.  His failure in this regard further diminishes his credibility regarding a continuity of symptoms since service.  In sum, these inconsistencies diminish the Veteran's credibility and clearly show that the Veteran is not a reliable historian and, in turn, cannot be considered credible.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  In sum, while the Veteran's contentions have been carefully considered, these contentions are outweighed by the remaining evidence of record, including the highly probative October 2009 VA examination.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for left elbow disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear disability, residuals of jaw infection, cervical spine disability, right hip disability and left elbow disability is not warranted.  To that extent, the appeal is denied.

Service connection is warranted for degenerative disc disease of the lumbar spine.  To that extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


